2/19/15


Court of Appeals District


Cadena Reeves Justice Center


300 Dolorosa Suite 3200


San Antonio Texas 780205-3037


Honorable Judge Little John
                                                                               is   \    m       - .
                                                                                ■ ■      co
From:


Maryann Castro Pro-se Appellant
                                                                                          ~ ' i ■"

Court Of Appeals Number-04-14-00785


Trial Court Case Number-2011-CI-15957


Motion to Dismiss the Contesting the Affidavit Of Indigency Counsel Joseph Appelt and Client
Manuel Castro are Discriminating against a disabled persons rights due to a disability and the
spouse became disabled within the Marriage and hid the disability from the court on Oct 30.

2013.


Here Comes Maryann Castro Appellant and Pro-Se pray for the Court to dismiss the

Contesting of Affidavit of Indigency. Appellant Maryann Castro became disabled within the
Marriage and Counsel Joseph Appelt and his client Manuel Castro are being prejudice, and
discriminating against a disabled person's right for aide.


Maryann Castro is disabled there is nothing to contest social security statement Please stop

Counsel Joseph Appelt from wasting the Courts time to just to prevent Appellant Maryann
Castro her right in Appeals Court to Contest the Agreement for Final Divorce to be heard and

Served Justice due to Fraud.


Maryann Castro prays for justice


Maryann Castro pro se Appellant


1501 Olive


Jourdanton Texas 78026


830-496-0133


Pacattitude2014@gmail.com
1

T




    In the Matter of the Marriage of             NO.2011-CI-15957    In the District Court

                                                                     45 JUDICIAL DISTRICTS
    Manuel G. Castro


    And

                                                                      BEXAR COUNTY, TEXAS
    Maryann Castro




     Motion to Dismiss the Contesting the Affidavit Of Indigencv Coun^l Jnseph Appelt and Client
    Manuel Castro are Discriminating against a disabled persons rights due to a disability and the
    spouse became disabled within the Marriage and hid the disability from the court on Oct 30,
     2013.

     Here Comes Maryann Castro Appellant and Pro-Se pray for the Court to dismiss the
     Contesting of Affidavit of Indigency. Appellant Maryann Castro became disabled within the
     Marriage and Counsel Joseph Appelt and his client Manuel Castro are being prejudice, and
     discriminating against a disabled person's right for aide.

     Maryann Castro is disabled there is nothing to contest social security statement Please stop
     Counsel Joseph Appelt from wasting the Courts time to just to prevent Appellant Maryann
     Castro her right in Appeals Court to Contest the Agreement for Final Divorce to be heard and
     Served Justice due to Fraud.

     Maryann Castro prays for justice




     Maryann Castro pro se Appellant

      1501 Olive


     Jourdanton Texas 78026


     830-496-0133
                                                                                           ■k   rn




      Pacattitude2014@gmail.com                                                            rv   CO   -i _p




                                                                                  ..   .
                              Your New Benefit Amount




              VS NAME: MARY ANN 0-577.0


               W              r s=%si ^^s Beel pj^giEf ©? j«sr seB«fit amoast 10 receive food.
sss£W sac*** Jwap             »»fe Sbsssc or for other business. Keep this lener with your



Kssb Muda Will T Get And When?
• ">biir rTiCnthh" amount (before deductions) is                                   $1.148.90.
• Tne amount "we deduct for Medicare medical insurance is                            $104.90
 ill you did not have Medicare as of Nov. 20, 2014,
  or if someone else pays your premium, we show $0.00.)
• Trie amount we deduct for your Medicare prescription drug plan is                     S0.00.

  (I: you did not elect withholding as ofNov. 1, 2014, we show S0.00.)
• !>e' Hznount we deduct for voluntary Federal tax withholding is                       50. (K)
   I: vcu did not elect voluntary tax withholding as of
 Nov. ZO. 2014. we show $0.00.)
• .-„-.=: " e take any other deductions, you will receive                             $864.00

              Jan. 2. 2015.

I: •. cu disagree wiih any of these amounts, you must write to us within 60 days from the date
you receive this lener. We would be happy to review the amounts.

">>-u ~av receive your benefits through direct deposit a Direct Express* card, or an Electronic
■^ns-4 Account If you still receive a paper check and want to switch to an electronic
^*               ^$       E^           of ihe Treasury's Go Direct website at www.godirectorg.
%; ■; v